DETAILED ACTION

1.	The Office Action is in response to Application 16893682 filed on 06/05/2020. Claims 1-22 have been cancelled and claims 23-28 are pending.       

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    

			Information Disclosure Statement
3.  	The information disclosure statements (IDS) submitted on 07/30/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
4. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
 
 5. 	Claim 23 -25, are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 1-3 of US Patent US 10708608 and in view of US 20090225870 (referred as 870) indicated below.  
For Claim 23 -25, although the conflicting claims are not identical, they are not patentably distinct from each other, because they both are dealing with method for supplemental enhancement information message.  As clearly indicated in the table below, each claimed limitations of claim 23 -25, of the current application are anticipated by the corresponding limitations of claim 1-3 of the reference patent except for encoding method.


 Current Application
Claim 1:

A method, comprising: in a decoder system: accessing a video bitstream that includes a base layer bitstream and combined base and enhancement layer bitstream, wherein the base layer bitstream and the combined base and enhancement layer bitstream include hypothetical reference decoder parameters for each layer, and wherein the hypothetical reference decoder parameters comprise at least one of a bit rate or a Coded Picture Buffer (CPB) size;  
decoding the video bitstream, wherein a first buffer for the base layer bitstream and a second buffer for the combined base and enhancement layer bitstream are managed independently based on respective hypothetical reference decoder parameters;  
utilizing a same picture timing supplemental enhancement information message for each of the base layer bitstream and the combined base and enhancement layer bitstream, for synchronization of removal times such that a number of bits that is present in the video bitstream are counted to decode a particular set of bits of the video bitstream;  
and utilizing a first buffering period supplemental enhancement information message for the base layer bitstream

claim 2’s limitation:
wherein the base layer bitstream utilizes a different profile than the combined base and enhancement layer bitstream

claim 3’s limitations:
wherein the video bitstream indicates at least one of the bit rate or the coded picture buffer size allocated for each of the base layer bitstream and the combined base and enhancement layer bitstream




An encoding method, comprising: 

setting a supplemental enhancement 
information message for each of a base layer bitstream included in a bitstream and a combined base and enhancement layer bitstream included in the bitstream, for synchronization of removal times such that a number of bits that is present 
in the bitstream is counted to decode a particular set of bits of the bitstream;  

and generating the bitstream including the supplemental enhancement information message, wherein the base layer bitstream and the combined base and enhancement layer bitstream include hypothetical reference decoder parameters for each layer, the hypothetical reference decoder parameters comprise at least 
one of a bit rate or a Coded Picture Buffer (CPB) size, 

and a first buffer for the base layer bitstream and a second buffer for the combined base and 
enhancement layer bitstream are managed independently based on respective hypothetical reference decoder parameters








claim 24’s limitations: 
wherein the base layer bitstream utilizes a different profile than the combined base and enhancement layer bitstream


wherein the bitstream indicates the at least one of the bit rate or the CPB size allocated for each of the base layer bitstream and the combined base and enhancement layer bitstream







	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method for supplemental enhancement information message to include encoding method as disclosed in 693, since it enable encoding function (e.g., see 870,  paragraph 0003).

6. 	Claim 26-28, are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 6-8 of US Patent US 10708608 indicated below.  
For Claim 26-28 although the conflicting claims are not identical, they are not patentably distinct from each other, because they both are dealing with system for supplemental enhancement information message.  As clearly indicated in the table below, each claimed limitations of claim 26-28 of the current application are anticipated by the corresponding limitations of claim 6-8  of the reference patent except for encoding system.
US 10708608
 Current Application
Claim 6:
A decoder system, comprising: 

access a video bitstream that includes a base layer bitstream and a combined base and enhancement layer bitstream, wherein the base layer bitstream and the combined base and enhancement layer bitstream include hypothetical reference decoder parameters for each layer, 
and wherein the hypothetical reference decoder parameters comprise at least one of a bit rate or a Coded Picture Buffer (CPB) size;  
a decoder configured to decode the video bitstream, wherein a first buffer for the base layer bitstream and a second buffer for the combined base and enhancement layer bitstream are managed independently based on respective hypothetical reference decoder parameters;  utilize a same picture timing supplemental enhancement information message for each of the base layer bitstream and the combined base and enhancement layer bitstream, for synchronization of removal times such that a number of bits that is present in the video bitstream are counted to decode a particular set of bits of the video bitstream;  
and utilize a first buffering period supplemental enhancement information message for the base layer bitstream

Claim 7

wherein the base layer bitstream utilizes a different profile than the combined base and enhancement layer bitstream
Claim 8

wherein video bitstream indicates at least one of the bit rate or the coded picture buffer size 
bitstream




An encoding system, comprising: 

at least one processor configured to: 


set a supplemental enhancement information message for each of a base layer bitstream included in a bitstream and a combined base and enhancement layer bitstream included in the bitstream, for synchronization of removal times such that a number of bits that is present in the bitstream is counted to decode a particular set of bits of the bitstream;  

and generate the bitstream including the supplemental enhancement information message, wherein the base layer bitstream and the combined base and enhancement layer bitstream include hypothetical reference decoder parameters for each layer, the hypothetical 
reference decoder parameters comprise at least one of a bit rate or a Coded Picture Buffer (CPB) size, 





and a first buffer for the base layer bitstream and a second buffer for the combined base and enhancement layer bitstream are managed independently based on respective hypothetical reference decoder parameters




Claim 27

wherein the base layer bitstream utilizes a different profile than the combined base and enhancement layer bitstream



Claim 28
wherein the bitstream indicates the at least one of the bit rate or the CPB size allocated for each of 



870 discloses that encoding system (fig. 1, encoder 10).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method for supplemental enhancement information message to include encoding system as disclosed in 870, since it enable encoding function (e.g., see 870,  paragraph 0003).

7. 					Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
8.				Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAIHAN JIANG whose telephone number is (571)272-1399.  The examiner can normally be reached on M - F, alternative, 7:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/ZAIHAN JIANG/                                                                                                                                                                                                        Primary Examiner, Art Unit 2423